Title: Memorandums for Manoah Clarkson, [23 September 1792]
From: Jefferson, Thomas
To: Clarkson, Manoah



[23 Sep. 1792]

Memorandums for Mr. Clarkson
The butcher has furnished me his account of meat supplied from the time I came home which I leave with you. He has furnished 589¾ ℔ of beef, and about 202¼ ℔ of mutton. He has already received one beef towards payment, and is to be paid the balance in beef in good order.
Endeavor to agree with him about this.

Credit Ben Calvard the amount of his account against Mr. Randolph, also some flooring plank

   
   bond delivd to TMR.

 he has for me which he may make up 1756 feet, exclusive of the refuse. The balance will be due [on?] Jan. 18. and should be collected.
Collect also the following sums.


 
   
   put into Quarles’ hands & £5–3–4 pd.


 { 
John Quarles
 for Robert Smith
about
 5–[0– 0]


 
 
 for Thos. Norris
about
 12– 0– 0  

  
John Henderson’s executors (I give you his acct.)
   
   see note


 
 8– 1– 9  

  
Thomas Massey
   
   has given his note

 (I give you his acct.) sue him if he does not pay immediately. Colo. Nicholas Lewis can prove he assumed to pay it.
 
 5–19–10. 

  
Joseph Mansfeild
   
   put into Quarles hds & suit brot.

 (I give you his account) get him to give a note for his acct. and allow him reasonable time if necessary.
 
 12– 3– 2: 

  
Sell the wheat, supposed 750. bushels for what you can get.
 
<150- 0- 0>

 
   All these articles will bring in about
 
 £230– 0– 0

 
The following paiments to be made.
 
 

  
 Necessaries for the negroes & plantations
 
 100– 0– 0

  
 Mr. Randolph a balance of about £66–16. deducting what we shall allow Calvert for him.
 
 

 
 the Sheriff of Albemarle (see his note)
 about
 15–10– 0

  
 Peter Marks for 2. backloads from Richmond. I found one horse and forage for the other three.

 

  
 David Wood. Whatever balance Mr. Lewis shall settle to be due to him. I guess it to be
about
 9– 0– 0

  
 yourself for overlooking the 5. workmen
 
 5– 0– 0


Fencing. Mend up the fences of the inclosure round the house, the orchard, and inclose the calf pasture Eastward of the spring.
Tend the next year two acres of hemp on east side the river, and 1000 cotton hills for every working hand.

Lewis, Johnny, King, Goliah and Dinah are to be withdrawn from the crop at the usual time.
Davy and John are to come home as soon as their year is up with Calvert.
[Jupi?]ter is not to be engaged out longer than till I come home.
[The] following work is to be done for me by Abram., Phill, Jupiter, Lewis, Johnny, Davy and John. To wit.
Make Phill bring in immediately with the oxcart the plank I have bought of Calvert, and lock it up in the shop, and what more he may saw.
150. perch of stone are to be raised at the bottom of the park and brought up here by the oxcart. This must be done at such times as the oxcart is not wanting for bringing in the corn, or carting wood for Mr. Randolph. Jupiter, Abram. and Phill are to raise the stone, and while they are raising, Phill should be employed in bringing away all the large stone which will require more than one hand to lift it into the cart, leaving the small stone which he can load himself to be brought after Abram and Jupiter shall have finished raising, which they will do much faster than he can cart it. An iron crowbar must be provided, and some other tools. The sooner this carting is done the better, before the roads get miry.
1000 bushels of limestone to be raised by Jupiter and such other of the above gang for a striker as can be best spared from time to time. This quantity will fill two pens 10 feet square and 6. feet high. Let them make the pens by the road side where the stone may be conveniently taken away, and throw the stone into them day by day as they raise it. This will enable you to judge of their progress. Tools and powder will be wanting for this.
Davy must make 3. pair of wheels for wheelbarrows, such as I used to have formerly. The wheels 3. feet diameter. He is also to make the bodies with a pole, not handles. He may take some of the wheel stuff I bought of Gaines.

The sawyers are to get 9 stocks 9 feet long and 16. Inches square of the best poplar, clear of sap, and 3. stocks 11 feet long and 16. Inches square, and they are to split them with the saw thro’ the middle, crosswise, into peices 8. Inches square. This to be done as soon as possible that they may be seasoned for window frames by the spring. Let t[hem] be hauled in as they are cut, and piled across one another [in] the shop.

When the oxcart is not otherwise employed, let it be br[inging?] up good clean sand from the river side, fit for mortar.


Five log houses are to be built at the places I have marked out, of chesnut logs, hewed on two sides and split with the saw, and dove tailed. Mr. Randolph will shew the places, and direct the kind of houses. They are to be covered and lofted with slabs from Mr. Henderson’s. Racks and mangers in three of them for stables.

The hands on both sides of the river are to be joined and to cut wood in a convenient place for Mr. Randolph, small enough for Tom to put into his mule cart. Whenever the mule cart cannot bring it in, the oxcart must do it.
Mr. Randolph to be furnished from the plantations with corn, fodder, milchcows, wheat.

Make out at Christmas a list of all the stock, distinguishing the cattle into calves, yearlings, 2 year olds, 3 year olds, cows and steers, the hogs into sows, fattening hogs, shoats, and pigs, the sheep into yews and wethers.

In selling the wheat, leave enough to last the house till next harvest.

King if well enough, Goliah, Mingo, Fanny and Dinah to be employed in grubbing the orchard, and other things as Mr. Randolph will direct.
